Title: To James Madison from Levi Lincoln, 27 November 1810
From: Lincoln, Levi
To: Madison, James


Dear Sir
Worcester Nov. 27. 1810
Your esteemed favor of the 20th of Oct. was duly recieved. Such a gratifying & valuable testimonial of your confidence, & of the esteem of my other political friends, could not fail to beget a wish that it were in my power to accept of the honorable office, rendered vacant by the death of the late Judge Cushing. But my encreasing years & difficulty of sight admonish me, in a tone, which can neither be mistaken or silenced, of the propriety of confining my future action to the narrow limits of private life. But for some peculiar circumstances in the political attitude of this State, I could not have ever departed from a resolution, formed two years since, of abjuring office of every kind; & in that situation, devoting the leisure of the remnant of my life to the support of that system of government, which forms the most precious inheritance in reserve for our Descendants. The close of the present political year will, from necessity & choice, realize to me the results of such a resolution. I should want no motive of inclination or duty to unite my best official exertions with those in the administration of the General Government, whose talents, virtues & eminent services have at all times commanded my esteem, confidence, reverence, & gratitude, could my age & state of health leave to my judgement any option. Attached as I am, & always have been, to the Union & the Constitution of the United States, acquainted as I am, & impressed as I always have been, with the correctness & importance of the principles, on which you & your revered Predecessor have administered the government, & with the opposition it has met with; I could as soon forget a property of my nature, as to remit my enfeebled efforts against the enemies of that government, or withhold my diminished mites from its support. Your Administration having fallen in the worst of times, you have a claim, in the right of your Country, to demand the services of her best & ablest citizens, & of every friend whose exertions can be in any way important to her security or prosperity. Believe me, Sir, nothwithstanding [sic] I am compelled respectfully to excuse myself from the duties you wish to assign me, I feel the force ⟨of⟩ the foregoing sentiments, & recognize in that wish an honor to myself & an obligation to my country & its Chief Magistrate, which I shall ever most highly appreciate. Omitting to repeat to you the political situation, character, & agency of the Judicial Courts in this State, suffer me to say the friends to the Union as well in Rhode Island & New Hampshire as here feel a great solicitude on the present occasion. Would to Heaven there was some character, whose preeminent talents, Virtues, & tried services, excluding all competition, left to you only the formal, but pleasing duty of a nomination, some character, with the requisite intelligence, but both blind & deaf—blind to the approaches of Cabals, Factions & Party—deaf, deaf as an adder, to the suggestions of pride, ambition or prejudice & to every other voice, however attuned, except to the voice of reason, patriotism, law, truth & justice. Alas! Has such been unive[r]sally & at all times the character of Federal & State Judges. With the most sincere esteem & attachment I have the honor to be Your Hum. Servt.
Levi Lincoln
